ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-160, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), DANIEL J. FOX, formerly of ORANGE, who was admitted to the bar of this State in 1986, and who has been temporarily suspended from the practice of law since February 1, 2010, should be suspended from the practice of law for a period of one year based on his guilty plea in the United States District Court for the District of New Jersey to a one-count Information charging him with making a false, fictitious and fraudulent statement to the Department of Housing and Urban Development, in violation of 18 U.S.C. § 1001, conduct that violates RPC 8.4(b) (commission of a criminal act reflecting adversely on the lawyer’s honesty, trustworthiness of fitness);
And the Disciplinary Review Board having determined that the suspension should be retroactive to the date of respondent’s, temporary suspension from practice pursuant to Rule l:20-13(b);
And good cause appearing;
It is ORDERED that DANIEL J. FOX is suspended from the practice of law for a period of one year, effective February 1, 2010, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *264Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.